KRUEGER, Judge.
Appellant was convicted of the offense of unlawfully and knowingly selling a toilet alcoholic preparation for beverage purpose in a dry area, and his punishment was assessed at a fine of $500 and imprisonment in the county jail for a period of thirty days.
Appellant’s first complaint relates to the court’s action in overruling his motion to quash the information on the ground that the information failed to set forth the alcoholic content of the toilet preparation, to-wit: bay rum, alleged to have been sold by defendant. We do not think that in charging a violation of Sec. 10, Art. 666-15, it was necessary to charge the amount of alcohol in the toilet alcoholic preparation since, under the statute, the sale of any of the preparations mentioned in Nos. 1, 2, 3, and 4 of said section of said article for beverage purposes is an offense regardless of how much alcohol it may contain. Therefore, it was not necessary to charge that the alleged toilet alcoholic preparation, to-wit: bay rum, contained any specific amount of alcohol.
The state’s testimony shows that appellant sold to W. E. Russel, a liquor control agent, three bottles of bay rum for seventy-five cents per bottle, and that at the time of the sale the appellant knew the purchaser was buying it for beverage purposes. The chemist who analyzed it testified that the bay rum contained 51% of alcohol by volume. The issue of whether or not he knowingly sold it for beverage purposes was an issue of fact which the jury decided adversely to his contention.
Bills of Exceptions Nos. 7, 8, 9, and 10 have been examined by us and, in our opinion, fail to reflect error.
No reversible error appearing in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.